DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 21-40 are pending for examination in this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a software defined alarm control unit (SDACU) to: receive”, “a software defined alarm control unit (SDACU) to…generate”, and “a software defined alarm control unit (SDACU) to…control” in claim 21; “a software defined alarm control unit (SDACU) to: receive”, “a software defined alarm control unit (SDACU) to…generate”, and “a software defined alarm control unit (SDACU) to…control” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a software defined alarm control unit (SDACU) to: receive”, “a software defined alarm control unit (SDACU) to…generate”, and “a software defined alarm control unit (SDACU) to…control” in claims 21 and claim 29 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the claimed subject matter clearly is a "software" defined control unit. Therefore, the claims is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The dependent claims 22-28 and 30-35 are rejected for inheriting the claim subject matter at issue. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-23, 25, 27-31, 33, 35-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (Oh; KR 101914554) in view of Sladin (Sladin; US 2022/0028235 with provisionally filed application No. 62/874480). 
As per claim 21, Oh teaches a server computing device (cloud system 200) comprising one or more processors and one or more memories having instructions stored thereon that, executed by the one or more processors, (the cloud system 200 comprises one or more processors, memory, to process and at least temporarily store data and instructions stored in the memory to carry out as designed tasks known in the art of servers) to: 
receive, from one or more sensors distributed within a building, a fire detection signal (one or more fire detection devices; see e.g. para. [0032]); 
generate, based on the fire detection signal, an operating command for one or more fire response devices associated with the building (an operating command is generated for one or more fire response devices 300 and 400 associated with the building is generated; see e.g. para. [0055-61] and [0095]); 
and control the one or more fire response devices using the operating command to respond to the fire detection signal (the one or more devices are operated in response to the fire detection signal i.e. speaker is actuated to output emergency signal, see e.g. para. [0059] and/or push alarm is generated and outputted; see e.g. para. [0095]). 
Even though the preamble is nonlimiting, it is submitted for the sake of compact prosecution that Oh fails to explicitly teach to cause the server computing device to implement functions of a software defined alarm control unit (SDACU). 
Saldin, however, teaches that functionalities of existing home platform can be disabled to ensure operation of security communicator device 122 and security cloud server 114 (see e.g. para. [0121] and 1C), wherein the security cloud server can manage, process, and/or analyze data received from home automation devices and/or sensors, for example (see e.g. para. [0130] and [0362]). Furthermore, it is known in the art that cloud server can be software defined. Therefore, it would have been obvious to one of ordinary skill in the art to cause a server computing device or cloud server to implement functions of a software defined alarm control unit for the purpose of up-to-date functionality which would be lacking in legacy systems as suggested by Saldin (see e.g. para. [0119]). 
Oh and Sadin are in a same or similar filed of generating alarms or notifications, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of software defined cloud alarm control. 
As per claim 22, the server computing device of Claim 21 as taught by Oh and Saldin, wherein the fire detection signal is received from at least one of a glass break sensor, a pull-down sensor, a hose reel sensor, a smoke detector, a fire detector, a sprinkler sensor, or a heat detector (see e.g. para. [0016] of Oh).
As per claim 23, the server computing device of Claim 21 as taught by Oh and Saldi, further configured to continuously monitor at least one of the one or more sensors or the one or more fire response devices to determine a status of the at least one of the one or more sensors or the one or more fire response devices (Oh teaches the detection of fire is real time and output a sensing signal and transmit the sensed signal to the server which analyzes and judges the received signal, see e.g. para. [0034], which means the one or more sensors are continuously monitored by the sever).
As per claim 25, the server computing device of Claim 21 as taught by Oh and Saldin, wherein controlling the one or more fire response devices includes controlling at least one of a sprinkler, a window shutter, a door, an alarm, an HVAC component, a carbon-dioxide deployment device, or an inert-gas deployment system (Sladin teaches controlling one or more fire response devices i.e. an alarm device; see e.g. local [0123], wherein processing and analyzing can be done remotely by a cloud server as discussed earlier in analysis of merits of claim 21).
As per claim 27, the server computing device of Claim 21 as taught by Oh and Sladin, wherein the fire detection signal is received from a hardware logic layer communicably coupled between the one or more sensors and the server computing device (Sladin teaches one or more hardware logic layers coupled between one or more sensors and the cloud server; see e.g. FIGS. 1A and 1C).
As per claim 28, the server computing device of Claim 21 as taught by Oh and Sladin, wherein implementing functions of the software defined alarm control unit (SDACU) includes at least one of augmenting operation of an existing fire panel associated with the building or performing functions associated with a traditional fire panel without the traditional fire panel (as discussed earlier in analysis of merits of claim 1, Sladin teaches disabling the existing security platform, see e.g. para. [0121], and carrying out one or more functionalities or one or more functions of the security panel i.e. analyzing or processing one or more received data; see e.g. para. [0130] and [0362]). 
As per claim 29, it is interpreted and rejected as claim 21, wherein Sladin further teaches a hardware logic device communicably coupled to one or more sensors distributed within a building (a hardware logic device i.e. broadband router 160 and/or communicator device is coupled to one or more sensors distributed within a building; see e.g. FIG. 1C and para. [0036]).
As per claim 30, it is interpreted and rejected as claim 22. 
As per claim 31, it is interpreted and rejected as claim 23. 
As per claim 33, it is interpreted and rejected as claim 25. 
As per claim 35, it is interpreted and rejected as claim 28. 
As per claim 36, it is interpreted and rejected as claim 21. 
As per claim 37, it is interpreted and rejected as claim 22.
As per claim 38, it is interpreted and rejected as claim 23. 
As per claim 40, it is interpreted and rejected as claim 25.

Claims 24, 32 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Sladin and further in view of Christianson et al. (Christianson; US 2017/0061747). 
As per claim 24, the server computing device of Claim 23 as taught by Oh and Saldin, except the claim subject matter wherein the status indicates at least one of device removal, tampering, or unauthorized usage. 
Christianson, however, teaches status indication of at least one of device removal, tampering, or unauthorized usage (see e.g. para. [0015]). Oh, Saldin and Christianson are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved security system which reduces sensor theft or tampering as suggested by Christianson (see e.g. para. [0015]). 
As per claim 32, it is interpreted and rejected as claim 24.
As per claim 39, it is interpreted and rejected as claim 24. 

Claims 26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Sladin and further in view of Wertsberger (Wertsberger; US 2018/200552).
As per claim 26, the server computing device of Claim 21 as taught by Oh and Shah, except the claimed wherein the one or more fire response devices include a fire suppression device. 
Wertsberger, however, teaches one or more fire response devices include a fire suppression device (one or more sprinklers, see e.g. para. [0163], which are fire suppression devices). Oh, Saldin and Wertsberger are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved system which reduces damage caused by fire (see e.g. para. [0012]). 
As per claim 34, it is interpreted and rejected as claim 26. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688